--------------------------------------------------------------------------------


Exhibit 10.8


EXECUTIVE SALARY CONTINUATION AGREEMENT THAT
SUPERSEDES AND REPLACES THE EXECUTIVE
SUPPLEMENTAL RETIREMENT PLAN EXECUTIVE
AGREEMENT EFFECTIVE FEBRUARY 2, 2000




THIS AGREEMENT, made and entered into this 20th day of February, 2007, by and
between The First National Bank of Polk County, a bank organized and existing
under the laws of the United States of America (hereinafter referred to as the
“Bank”), and Larry T. Kuglar, an Executive of the Bank (hereinafter referred to
as the “Executive”), a member of a select group of management and highly
compensated employees of the Bank.


WHEREAS, the Bank and the Executive are parties to an Executive Supplemental
Retirement Plan Executive Agreement effective the 2nd day of February, 2000
between The First National Bank of Polk County that provides for the payment of
certain benefits. This Executive Salary Continuation Agreement that supersedes
and replaces the Executive Supplemental Retirement Plan Executive Agreement
effective February 2, 2000, shall bring the Executive Supplemental Retirement
Plan Executive Agreement effective February 2, 2000 into compliance with
Internal Revenue Code Section 409A. The benefits provided hereunder shall
supersede and replace the existing Executive Supplemental Retirement Plan
Executive Agreement and the benefits provided thereby;


WHEREAS, the Executive has been and continues to be a valued Executive of the
Bank;


WHEREAS, the purpose of this Agreement is to further the growth and development
of the Bank by providing the Executive with supplemental retirement income, and
thereby encourage the Executive’s productive efforts on behalf of the Bank and
the Bank’s shareholders, and to align the interests of the Executive and those
shareholders.


WHEREAS, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive’s Beneficiary in the event of the
Executive’s death pursuant to this Agreement;


ACCORDINGLY, it is intended that the Agreement be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant or beneficiary under the Internal
Revenue Code of 1986, as amended (the “Code”), particularly Section 409A of the
Code and guidance or regulations issued thereunder, prior to actual receipt of
benefits; and

 

--------------------------------------------------------------------------------

 



THEREFORE, it is agreed as follows:


I.
EFFECTIVE DATE



The Effective Date of this Agreement shall be January 1, 2007.



II.
FRINGE BENEFITS



The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter.



III.
DEFINITIONS




 
A.
Retirement Date:



If the Executive remains in the continuous employ of the Bank, the Executive
shall retire from active employment with the Bank on the later of the
Executive’s sixty-fifth (65th) birthday or Separation from Service.



 
B.
Normal Retirement Age:



“Normal Retirement Age” shall mean the date on which the Executive attains age
sixty-five (65).



C.
Plan Year:



Any reference to “Plan Year” shall mean a calendar year from January 1st to
December 31st. In the year of implementation, the term “Plan Year” shall mean
the period from the effective date to December 31st of the year of the effective
date.



D.
Termination of Employment:



“Termination of Employment” shall mean voluntary resignation of employment by
the Executive or the Bank’s discharge of the Executive without cause, prior to
the Normal Retirement Age.



E.
Separation from Service:



“Separation from Service” shall mean that the Executive has experienced a
Termination of Employment from the Bank. Where the Executive continues to
perform services for the Bank following a Termination of Employment, however,
and the facts and circumstances indicate that such services are intended by the
Bank and the Executive to be more than “insignificant” services, a Separation
from Service will not be deemed to have occurred and any amounts deferred under
this Agreement may not be paid or made available to the Executive. The
determination of whether

 
- 2 -

--------------------------------------------------------------------------------

 

such services are considered “insignificant” will be based upon all facts and
circumstances relating to the termination and upon any applicable rules and
regulations issued under Section 409A of the Code. Military leave, sick leave,
or other bona fide leaves of absence are not generally considered terminations
of employment.



 
F.
Discharge for Cause:



The term “for cause” shall mean any of the following that result in an adverse
effect on the Bank: (i) the commission of a felony or gross misdemeanor
involving fraud or dishonesty; (ii) the willful violation of any banking law,
rule, or banking regulation (other than a traffic violation or similar offense);
(iii) an intentional failure to perform stated duties; or (iv) a breach of
fiduciary duty involving personal profit. If a dispute arises as to discharge
“for cause,” such dispute shall be resolved by arbitration as set forth in this
Agreement. In the alternative, if the Executive is permitted to resign due to
inappropriate conduct as defined above, the Board of Directors may vote to deny
all benefits. A majority decision by the Board of Directors is required for
forfeiture of the Executive’s benefits.



 
G.
Change of Control:



“Change of Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation Section 1.409A-3(g)(5) or any subsequently
applicable Treasury Regulation.



 
H.
Restriction on Timing of Distribution:



Notwithstanding any provision of this Agreement to the contrary, distributions
to the Executive may not commence earlier than six (6) months after the date of
a Separation from Service if, pursuant to Section 409A of the Code and
regulations and guidance promulgated thereunder, the Executive is considered a
“specified employee” under Section 416(i) of the Code. In the event a
distribution is delayed pursuant to this paragraph, the originally scheduled
payment shall be delayed for six (6) months, and shall commence instead on the
first day of the seventh month following the delay. If payments are scheduled to
be made in installments, the first six (6) months of installment payments shall
be delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump payment shall be delayed
for six (6) months and instead be made on the first day of the seventh month.

 
- 3 -

--------------------------------------------------------------------------------

 




 
I.
Beneficiary:



The Executive shall have the right to name a Beneficiary of the Death Benefit.
The Executive shall have the right to name such Beneficiary at any time prior to
the Executive’s death and submit it to the Plan Administrator (or Plan
Administrator’s representative) on the form provided. Once received and
acknowledged by the Plan Administrator, the form shall be effective. The
Executive may change a Beneficiary designation at any time by submitting a new
form to the Plan Administrator. Any such change shall follow the same rules as
for the original Beneficiary designation and shall automatically supersede the
existing Beneficiary form on file with the Plan Administrator.


If the Executive dies without a valid Beneficiary designation on file with the
Plan Administrator, death benefits shall be paid to the Executive’s estate.


If the Plan Administrator determines in its discretion that a benefit is to be
paid to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Executive and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.



IV.
RETIREMENT BENEFIT



Upon attainment of the Retirement Date, the Bank shall pay the Executive an
annual benefit equal to Sixty Thousand and 00/100th Dollars ($60,000.00). Said
benefit shall be paid in equal annual installments until the death of the
Executive. Said payment shall be made the first day of the month following the
date of such Separation from Service.



V.
DEATH BENEFIT




A.
Pre-Retirement Death Benefit:



In the event the Executive should die while actively employed by the Bank at any
time after the date of this Agreement but prior to the Executive’s Separation
from Service, the Bank will pay the accrued balance on the date of death, of the
Executive’s accrued liability retirement account in one (1) lump sum to the
Beneficiary. Said payment due hereunder shall be made the first day of the
second month following the Executive’s death.

 
- 4 -

--------------------------------------------------------------------------------

 




B.
Post-Retirement Death Benefit:



Upon the death of the Executive, if there is a balance in the accrued liability
retirement account, such balance shall be paid in one (1) lump sum to the
Beneficiary. Said payment due hereunder shall be made the first day of the
second month following the Executive’s death.



VI.
BENEFIT ACCOUNTING/
ACCRUED LIABILITY RETIREMENT ACCOUNT



The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulator. The Bank shall establish an
accrued liability retirement account for the Executive into which appropriate
reserves shall be accrued.



VII.
VESTING



The Executive shall be twenty percent (20%) vested each year in the accrued
liability retirement account from the Effective Date of the original Agreement
dated February 2, 2000, to a maximum of one hundred percent (100%).



VIII.
TERMINATION OF EMPLOYMENT



In the event that the employment of the Executive shall terminate prior to the
Normal Retirement Age, by the Executive’s voluntary action, or by the
Executive’s discharge by the Bank without cause, then this Agreement shall
terminate upon the date of Separation from Service and the Bank shall pay to the
Executive an amount of money equal to balance of the Executive’s accrued
liability retirement account on the date of said Separation from Service,
multiplied by the Executive’s cumulative vested percentage (Paragraph VII). This
compensation shall be paid in one (1) lump sum the first day of the second month
following said Separation from Service.


In the event the Executive’s death should occur after such termination but prior
to the payment provided for in this paragraph, the balance shall be paid, in one
(1) lump sum to the Beneficiary. Said payment due hereunder shall be made the
first day of the second month following the decease of the Executive.


In the event the Executive shall be Discharged for Cause at any time, this
Agreement shall terminate and all benefits provided herein shall be forfeited.



IX.
CHANGE OF CONTROL



If the Executive subsequently suffers a Termination of Employment (voluntarily
or involuntarily), and Separation from Service except for cause, anytime
subsequent to a Change of Control, then the Executive shall receive the benefits
stated and in accordance with Paragraph IV herein upon attaining Normal
Retirement Age, as if the Executive had been continuously employed by the Bank
until the Executive’s Normal Retirement Age. Said payment shall be made in the
same manner as stated in Paragraph IV.

 
- 5 -

--------------------------------------------------------------------------------

 




X.
RESTRICTIONS ON FUNDING



The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The Executive,
their beneficiary(ies), or any successor in interest shall be and remain simply
a general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation.


The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
to determine the extent, nature and method of such funding. Should the Bank
elect to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Bank reserves the
absolute right, in its sole discretion, to terminate such funding at any time,
in whole or in part. At no time shall any Executive be deemed to have any lien,
right, title or interest in any specific funding investment or assets of the
Bank.


If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.



XI.
MISCELLANEOUS




 
A.
Alienability and Assignment Prohibition:



Neither the Executive nor any Beneficiary under this Agreement shall have any
power or right to transfer, assign, anticipate, hypothecate, mortgage, commute,
modify or otherwise encumber in advance any of the benefits payable hereunder
nor shall any of said benefits be subject to seizure for the payment of any
debts, judgments, alimony or separate maintenance owed by the Executive or the
Executive’s Beneficiary, nor be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise. In the event the Executive or any
Beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.



 
B.
Binding Obligation of the Bank and any Successor in Interest:



The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement. This Agreement shall be
binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.

 
- 6 -

--------------------------------------------------------------------------------

 




 
C.
Amendment or Revocation:



It is agreed by and between the parties hereto that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the Bank.
Any such amendment shall not be effective to decrease or restrict any
Executive’s accrued benefit under this Agreement, determined as of the date of
amendment, unless agreed to in writing by the Executive, and provided further,
no amendment shall be made, or if made, shall be effective, if such amendment
would cause the Agreement to violate Internal Revenue Code Section 409A. In the
event this Agreement is terminated, such termination shall not cause a
distribution of benefits, except under limited circumstances as permitted under
Section 409A (i.e., 30 days before or 12 months after a Change of Control event,
upon termination of all arrangements of the same type, or upon corporate
dissolution or bankruptcy).



 
D.
Gender:



Whenever in this Agreement words are used in the masculine or neutral gender,
they shall be read and construed as in the masculine, feminine or neutral
gender, whenever they should so apply.



 
E.
Headings:



Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.



 
F.
Applicable Law:



The laws of the State of Georgia shall govern the validity and interpretation of
this Agreement.



 
G.
Partial Invalidity:



If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

 
- 7 -

--------------------------------------------------------------------------------

 




 
H.
Not a Contract of Employment:



This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.



 
I.
Tax Withholding:



The Bank shall withhold any taxes that are required to be withheld, under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. The Executive acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).



 
J.
Opportunity to Consult with Independent Advisors:



The Executive acknowledges that he has been afforded the opportunity to consult
with independent advisors of his choosing including, without limitation,
accountants or tax advisors and counsel regarding both the benefits granted to
him under the terms of this Agreement and the: (i) terms and conditions which
may affect the Executive’s right to these benefits; and (ii) personal tax
effects of such benefits including, without limitation, the effects of any
federal or state taxes, Section 280G of the Code, Section 409A of the Code and
guidance or regulations thereunder, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Bank shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representative, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this paragraph. The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.



 
K.
Permissible Acceleration Provision:



Under Section 409A(a)(3), a payment of deferred compensation may not be
accelerated except as provided in regulations by the Internal Revenue Code.
Certain permissible payment accelerations include payments necessary to comply
with a domestic relations order, payments necessary

 
- 8 -

--------------------------------------------------------------------------------

 

to comply with certain conflict of interest rules, payments intended to pay
employment taxes, and certain de minimis payments related to the participant’s
termination of the Executive’s interest in the plan.



L.
Supersede and Replace Entire Agreement:



This Agreement shall supersede the Executive Supplemental Retirement Plan
Executive Agreement dated the 2nd day of February, 2000, and shall replace the
entire agreement of the parties pertaining to this particular Executive Salary
Continuation Agreement.


XII. ADMINISTRATIVE AND CLAIMS PROVISIONS



 
A.
Plan Administrator:



The “Plan Administrator” of this Agreement shall be The First National Bank of
Polk County. As Plan Administrator, the Bank shall be responsible for the
management, control and administration of the Agreement. The Plan Administrator
may delegate to others certain aspects of the management and operation
responsibilities of the Agreement including the employment of advisors and the
delegation of ministerial duties to qualified individuals.



B.
Claims Procedure:



a.    Filing a Claim for Benefits:


Any insured, Beneficiary, or other individual, (“Claimant”) entitled to benefits
under this Agreement will file a claim request with the Plan Administrator. The
Plan Administrator will, upon written request of a Claimant, make available
copies of all forms and instructions necessary to file a claim for benefits or
advise the Claimant where such forms and instructions may be obtained. If the
claim relates to disability benefits, then the Plan Administrator shall
designate a sub-committee to conduct the initial review of the claim (and
applicable references below to the Plan Administrator shall mean such
sub-committee).


b.    Denial of Claim:



   
A claim for benefits under this Agreement will be denied if the Bank determines
that the Claimant is not entitled to receive benefits under the Agreement.
Notice of a denial shall be furnished the Claimant within a reasonable period of
time after receipt of the claim for benefits by the Plan Administrator. This
time period shall not exceed more than ninety (90) days after the receipt of the


 
- 9 -

--------------------------------------------------------------------------------

 

properly submitted claim. In the event that the claim for benefits pertains to
disability, the Plan Administrator shall provide written notice within
forty-five (45) days. However, if the Plan Administrator determines, in its
discretion, that an extension of time for processing the claim is required, such
extension shall not exceed an additional ninety (90) days. In the case of a
claim for disability benefits, the forty-five (45) day review period may be
extended for up to thirty (30) days if necessary due to circumstances beyond the
Plan Administrator’s control, and for an additional thirty (30) days, if
necessary. Any extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.


c.    Content of Notice:



   
The Plan Administrator shall provide written notice to every Claimant who is
denied a claim for benefits which notice shall set forth the following:

 

(i.)
The specific reason or reasons for the denial;




 
(ii.)
Specific reference to pertinent Agreement provisions on which the denial is
based;




 
(iii.)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and

 
(iv.)
Any other information required by applicable regulations, including with respect
to disability benefits.



d.    Review Procedure:



   
The purpose of the Review Procedure is to provide a method by which a Claimant
may have a reasonable opportunity to appeal a denial of a claim to the Plan
Administrator for a full and fair review. The Claimant, or his duly authorized
representative, may:

 

 
(i.)
Request a review upon written application to the Plan Administrator. Application
for review must be made within sixty (60) days of receipt of written notice of
denial of claim. If the denial of claim pertains to disability, application for
review must be made within one hundred eighty (180) days of receipt of written
notice of the denial of claim;


 
- 10 -

--------------------------------------------------------------------------------

 




 
(ii.)
Review and copy (free of charge) pertinent Agreement documents, records and
other information relevant to the Claimant’s claim for benefits;




 
(iii.)
Submit issues and concerns in writing, as well as documents, records, and other
information relating to the claim.



e.    Decision on Review:


A decision on review of a denied claim shall be made in the  following manner:



 
(i.)
The Plan Administrator may, in its sole discretion, hold a hearing on the denied
claim. If the Claimant’s initial claim is for disability benefits, any review of
a denied claim shall be made by members of the Plan Administrator other than the
original decision maker(s) and such person(s) shall not be a subordinate of the
original decision maker(s). The decision on review shall be made promptly, but
generally not later than sixty (60) days after receipt of the application for
review. In the event that the denied claim pertains to disability, such decision
shall not be made later than forty-five (45) days after receipt of the
application for review. If the Plan Administrator determines that an extension
of time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial sixty (60) day
period. In no event shall the extension exceed a period of sixty (60) days from
the end of the initial period. In the event the denied claim pertains to
disability, written notice of such extension shall be furnished to the Claimant
prior to the termination of the initial forty-five (45) day period. In no event
shall the extension exceed a period of thirty (30) days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.




 
(ii.)
The decision on review shall be in writing and shall include specific reasons
for the decision written in an understandable manner with specific references to
the pertinent Agreement provisions upon which the decision is based.


 
- 11 -

--------------------------------------------------------------------------------

 




 
(iii.)
The review will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination. Additional considerations shall be required in the case of a
claim for disability benefits. For example, the claim will be reviewed without
deference to the initial adverse benefits determination and, if the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Plan Administrator will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual. If the Plan Administrator obtained the
advice of medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Plan
Administrator will identify such experts.

 

 
(iv.)
The decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.




   
f.
Exhaustion of Remedies:




     
A Claimant must follow the claims review procedures under this Agreement and
exhaust his or her administrative remedies before taking any further action with
respect to a claim for benefits.




 
C.
Arbitration:



If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration. The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The Arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.

 
- 12 -

--------------------------------------------------------------------------------

 



Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.


XIV.
TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW, RULES
OR REGULATIONS



The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Any such termination or
modification shall not be effective to decrease or restrict any Executive’s
Accrued Liability Retirement Account under this Agreement, determined as of the
date of amendment, unless agreed to in writing by the Executive, and provided
further, no amendment shall be made, or if made, shall be effective, if such
termination or modification would cause the Agreement to violate Internal
Revenue Code Section 409A. In the event this Agreement is terminated, such
termination shall not cause a distribution of benefits, except under limited
circumstances as permitted under Section 409A (i.e., 30 days before or 12 months
after a Change in Control event, upon termination of all arrangements of the
same type, or upon corporate dissolution or bankruptcy). Upon a Change of
Control, this paragraph shall become null and void effective immediately upon
said Change of Control.




IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.



 
THE FIRST NATIONAL
 
BANK OF POLK COUNTY
 
Cedartown, GA
            ____________________________
By:_____________________________
Witness
(Bank Officer other than Insured)               Title
            _____________________________ _________________________________
Witness
Larry T. Kuglar


 
- 13 -

--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION FORM
FOR THE EXECUTIVE SALARY CONTINUATION
AGREEMENT THAT SUPERSEDES AND REPLACES THE EXECUTIVE SUPPLEMENTAL RETIREMENT
PLAN EXECUTIVE AGREEMENT


I.
PRIMARY DESIGNATIONS 
           
A.
Person(s) as a Primary Designation:
(Please indicate the percentage for each beneficiary.)
 
 
1.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
2.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
3.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
4.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
   
II.
ESTATE AND/OR TRUST AS PRIMARY DESIGNATIONS
           
A.
Estate as a Primary Designation:
An Estate can still be listed even if there is no will.
   
 
My Primary Beneficiary is The Estate of
 
 
as set forth in the Last Will and
     
(Insert full name)
     
Testament dated the
 
day of
   
, 200
and any codicils thereto.
       
B.
Trust as a Primary Designation:
   
 
Name of the Trust:
   
 
Execution Date of the Trust:
 
Name of the Trustee:
   
 
Beneficiary of the Trust:
(please indicate the percentage for each beneficiary):
   
 
Name(s):
   
 
Name(s):
   
 
Is this an Irrevocable Life Insurance Trust?□ Yes □ No
   
(If yes and this designation is for a Joint Beneficiary Designation Agreement,
an Assignment of Rights form must be completed.)




 
- 14 -

--------------------------------------------------------------------------------

 



III.
SECONDARY (CONTINGENT) DESIGNATIONS 
           
A.
Person(s) as a Secondary (Contingent) Designation:
(Please indicate the percentage for each beneficiary in the event of the
Primary’s Death.)
 
 
1.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
2.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
3.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
4.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
     
IV.
ESTATE AND/OR TRUST AS SECONDARY (CONTINGENT) DESIGNATIONS
           
A.
Estate as a Secondary (Contingent) Designation:
   
 
My Primary Beneficiary is The Estate of
 
 
as set forth in the last will and
   
Testament dated the
 
day of
   
, 200
and any codicils thereto.
       
B.
Trust as a Secondary (Contingent) Designation:
   
 
Name of the Trust:
   
 
Execution Date of the Trust:
 
Name of the Trustee:
   
 
Beneficiary of the Trust:
(please indicate the percentage for each beneficiary):
   
 
Name(s):
   
 
Name(s):
   
 
Is this an Irrevocable Life Insurance Trust?□ Yes □ No
   
(If yes and this designation is for a Joint Beneficiary Designation Agreement,
an Assignment of Rights form must be completed.)

V. SIGN AND DATE


This Beneficiary Designation Form is valid until the participant notifies the
bank in writing.





__________________________ _______________________
Larry T. Kuglar
Date


 
 
 
 
- 15 -